DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 02/17/2022 has been considered.     
	Applicant’s response by virtue of amendment to 1-6 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).   
	Claim(s) 1-6 are amended. 
	Claim(s) 1-6 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/12/2022 and 02/23/2022 are being considered by the examiner.           
Claim interpretation
	Regarding the limitations “store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and a second exchange rate at a time of purchase, the second exchange rate being the first exchange rate when the predetermined period of time includes the time of purchase, the second exchange rate being an exchange rate at the time when the predetermined period of time does not include the time of purchase; and”, Examiner is interpreting that the first exchange rate and the second exchange rate as the same  for the time of the purchase, OR the second exchanged rate as any other time that is not in the time of the purchased.  
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 recites the first image and the second image. It is unclear why the terminal displays the first image of article and a second image of article in view of the specification, specifically, because the specification talks about one image being taken and the same image being displayed in the user terminal.   see ¶¶30-31
	Regarding claim 1 recites “first exchange rate” and “the second exchange rate” Examiner in clear that there are two exchange rates after applicant amend the claim language; however, Examiner is still unclear when the first and the second exchange rate is being used in view of the specification, para. 44, specifically because the specification discloses a current exchange rate update daily, alternatively, a fixed exchange rate. The sample issue applies for claims 2-6;                                                                                         
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), Arora et al. (US 20190303923 A1, hereinafter Arora), in view of Barbier (US 20160086179 A1) in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 1 and 4, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein ¶54 and figure 1 - the settlement terminal 3and settlement server 7;
	the server comprises: ¶52 and figures 1 and 5 - settlement server 7;
	a memory configured to store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, (¶52) The settlement server 7 stores the newest exchanged rate information. Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again.
		processing circuitry configured to: ¶52 and figures 1 and 5 - settlement server 7;
			report, at a predetermined occasion, the first exchange rate applicable for the predetermined period of time, to the merchant device, and; (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57);
		the price being displayed at the time of purchase, the currency of the first country being a home currency for the user, (¶60) - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; (¶21) The POS terminal 2 and the settlement terminal 3 are provided in a store of a retail store; see figure 12;
	the merchant device comprises: 
		memory configured to store the exchange rate reported by the server; and (¶57) receives the exchanged rate from the settlement server 7
		processing circuitry configured to: ¶54 and figures 1 and 6 - the settlement terminal 3;
			perform control to cause the terminal of the user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of the article in the currency of the  first country designated by the user, the article being sold in a merchant shop, the merchant device being set in the merchant shop and (¶60) - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; (¶21) The POS terminal 2 and the settlement terminal 3 are provided in a store of a retail store; (¶58) The customer uses the DCC service like this, and thereby can select a more profitable currency, in consideration of the exchange rate between Japanese Yen and U.S. dollar, and can receive settlement in the selected currency; see figure 12;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated based on the exchange rate reported by the server, (¶65) transmits the currency kind the selection of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 ; (¶59) the calculation module 103 acquires the total amount for each the currency kind by exchanging the total amount (Japanese Yen) of the prices of the purchased articles of the customer into the currency kind capable of performing settlement ; (¶58) the American can receive settlement in “U.S. dollar” ; (¶81) exchange the total amount;	
	wherein the merchant device converts the amount of payment for purchase of the article in the currency of the second country to the amount of payment for purchase of the article in the currency of the first country, and the merchant device performs control to identify, upon receipt [commodity code] that contains the amount of payment for purchase of  the article that the user wishes to purchase from the terminal, a price of the article contained in the [commodity master], calculate the amount of payment for purchase of the article in the currency of the first country based on the price in the currency of the second country of the article and the second exchange rate, and display the calculated amount of payment. ¶24-25 – acquires the commodity code and read out the commodity name and price from a commodity master; ¶57-65; and figure 12 -  display the total in dollar and Yen; ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing settlement, ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA discloses ¶59 (¶52) The currency information management area 443 stores the newest exchange rate information (current exchange rate); (¶57); however does not disclose “a second exchange rate at a time of purchase; and the second exchange rate being the first exchange rate when the predetermined period of time includes the time of purchase, the second exchange rate being an exchange rate at the time when the predetermined period of time does not include the time of purchase:”, “fix an amount of settlement for the user to a price in a currency of a first country”;  Aurora discloses:
	¶75 - a currency plan profile stored in the issuer database, in accordance with an example embodiment of the present disclosure. As an example, a customer (such as the customer 104) is on a business trip where he will be traveling to the United Kingdom (UK) for five months and France for two months. (¶76) As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012; ¶¶97-99 - “It may be noted that the payment transaction request may include a purchase amount i.e. £50 made with the merchant 702. At 718, the issuer server 114 receives and processes the payment transaction in GBP.”, see fixed rate 0.012 and fix period on fig. 3, also see para. 97-99 and figures 7-8 payment made at fix rate for a period of time at the time of the purchase;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and [88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however, does not disclose “perform control to determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and the second exchange rate, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, and” Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12; however does not disclose “the terminal captures a second image containing an amount of payment for purchase of the article in the currency of the second country”, “the terminal transmits the second image to the merchant device”, “the second image” Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “perform control, to cause a terminal of a user to display a first image containing an article that the user wishes to purchase”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).	
	Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Arora et al. (US 20190303923 A1, hereinafter Arora), in view of Barbier (US 20160086179 A1), and further in view of Gould (US 20110112951 A1).
	Regarding claims 2 and 5, SHIMOIRISA discloses: 
a memory configured to store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and ¶52
	processing circuitry configured to: ¶52 and figures 1 and 5
		report, at a predetermined occasion, the first exchange rate applicable for the predetermined period of time to the merchant device, and ¶¶52, 57
		the price being displayed at the time of purchase, the currency of the first country being a home currency for the user, ¶¶60, 21-25; 
	the merchant device comprises: 4Application No. 17/080,948 Reply to Office Action of November 17, 2021 a memory configured to store the first exchange rate reported by the server; and processing circuitry configured to: ¶54 and figure 1;
		perform control to cause the terminal of the user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of an article in the currency of the first country designated by the user, the article being sold in a merchant shop, the merchant device being set in the merchant shop; and (¶60) - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; (¶21) The POS terminal 2 and the settlement terminal 3 are provided in a store of a retail store; (¶58) The customer uses the DCC service like this, and thereby can select a more profitable currency, in consideration of the exchange rate between Japanese Yen and U.S. dollar, and can receive settlement in the selected currency; see figure 12;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the first exchange rate reported by the server, (¶65) transmits the currency kind the selection of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement; (¶59) the calculation module 103 acquires the  (¶58) the American can receive settlement in “U.S. dollar” ; (¶81) exchange the total amount;	
	wherein the server reports to the merchant device the first exchange rate applicable to the user for the predetermined period of time. ¶¶57-59 – The response from the settlement server 7 includes whether or not settlement of the settlement amount is possible, whether or not the credit card is valid, whether or not DCC is available, the currency kind capable of performing settlement, the exchange rate for each the currency kind; an American customer can receive settlement in “U.S. dollar” when the yen is weak, and can receive settlement by “Japanese Yen” when the yen is strong;
	SHIMOIRISA discloses ¶59 (¶52) The currency information management area 443 stores the newest exchange rate information (current exchange rate); (¶57); however, does not disclose “a second exchange rate at a time of purchase, the second exchange rate being the first exchange rate when the predetermined period of time includes the time of purchase, the second exchange rate being an exchange rate at the time when the predetermined period of time does not include the time of purchase; and”, “the predetermined period being determined by a period of time for which a user stays in a second country”, “fix an amount of settlement for the user to a price in a currency of a first country”; Arora discloses: ¶76 - As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012’. Likewise, the row 340 illustrates a second currency plan profile for the same payment card as in the row 330 for a second 104; see fixed rate 0.012, and fix period on fig. 3 also see para. 97-99 and figures 7-8 payment made at fix rate for a period of time at the time of the purchase; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however does not disclose “perform control to determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and the second exchange rate, pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, and”; Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶59 (¶52) The currency information management area 443 stores the newest exchange rate information (current exchange rate); (¶57); however, does not disclose “the first exchange rate being different for the user compared to another user based on the user receiving a predetermined discount” Gould Background discloses: ¶4 - Consumers may be encouraged by the local currency issuer to exchange legal tender for the local currency by offering the local currency at a discounted exchange rate. Merchants within the locality can agree to accept the local currency at the fixed exchange rate, thereby providing consumers with a discount for using local currency instead of legal tender in transactions with these merchants within the locality…. However, consumers and merchants might be reluctant to accept and accumulate the local currency if they do not have confidence in the private organization issuing the currency; Note: therefore, the rate is different from customers that uses the discounts from consumer that does not use.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Gould Background , in order to providing consumers with a discount for using local currency instead of legal tender, (see: Gould  Background, ¶4).
“the first exchange rate being different for the user compared to another user based on the user receiving a predetermined discount”, are not giving patentable weight because are interpreted as intended result and/or intended 
	Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), Arora et al. (US 20190303923 A1, hereinafter Arora), in view of Barbier (US 20160086179 A1), i in view of Scipioni (US 20160140555 A1), in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 3 and 6, SHIMOIRISA discloses:  
	A settlement system comprising a server and a merchant device, wherein ¶54 and figure 1;
	the server comprises: ¶52 and figures 1 and 5;
		a memory configured to store an first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an second exchange rate at a time of purchase;  and 
		processing circuitry configured to: ¶54 and figure 1;
			report, at a predetermined occasion, the first exchange rate applicable for the predetermined period of time to the merchant device; and ¶¶52,57;
			the price being displayed at the time of purchase, the currency of the first country being a home currency for the user, ¶¶60, 23-25, 21 and figure 12;
	the merchant device comprises: ¶54 and figure 1;
		a memory configured to store the first exchange rate applicable for the predetermined period of time, the sales information reported by the merchant device, and the second exchange rate at the time of purchase; and  ¶54 and figure 1;
		processing circuitry configured to: ¶54 and figure 1;
			perform control to cause a terminal of a user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of an article in a currency of a first country designated by the user, the article being sold in a merchant shop, the merchant device being set in the merchant shop; and ¶¶60, 23-25, 21 and figure 12;
	if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, ¶¶57-59, 65, 81;
	wherein the merchant device converts the amount of payment for purchase of the article in the currency of the second country to the amount of payment for purchase of the article in the currency of the first country, the terminal displays…the amount of payment for purchase of the article in the currency of the first country and the amount of 5Application No. 17/080,948 Reply to Office Action of July 30, 2021payment for purchase of the article in the currency of the second country, and the merchant device further performs control to calculate the amount of payment for purchase of the article in the currency of the first country from a price in the currency of the second country of the article, and display the calculated amount of payment. ¶¶57-65; and figure 12 -  display the total in dollar and Yen; ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing settlement, ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA discloses ¶54 - the exchange rate exchanged for each the currency kind; and SHIMOIRISA in view of Barbie discloses ¶61 - converts the funds according to the  however, does not disclose “the second exchange rate being the first exchange rate when the predetermined period of time includes the time of purchase, the second exchange rate being an exchange rate at the time when the predetermined period of time does not include the time of purchase;”, “the predetermined period being determined by a period of time for which a user stays in a second country;”, “fix an amount of settlement for the user to a price in a currency of a first country”; Arora discloses: ¶75 - a currency plan profile stored in the issuer database, in accordance with an example embodiment of the present disclosure. As an example, a customer (such as the customer 104) is on a business trip where he will be traveling to the United Kingdom (UK) for five months and France for two months. (¶76) As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012; ¶¶97-99 - “It may be noted that the payment transaction request may include a purchase amount i.e. £50 made with the merchant 702. At 718, the issuer server 114 receives and processes the payment transaction in GBP.”, see fixed rate 0.012 and fix period on fig. 3, also see para. 97-99 and figures 7-8 payment made at fix rate for a period of time at the time of the purchase;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to e facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the however does not disclose “perform control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and the exchange rate a, pay the determined amount to the merchant device in the currency of a second country, the currency of the second country being a home currency for the merchant device, and” Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶57 - when the DCC is available (see ¶58 for DCC), the settlement server 7 provides the exchange rate for each the currency kind to the settlement terminal 3 that use the exchanged rate to exchange the total amount; although SHIMOIRISA already discloses the exchange is acquired and being use, does not disclose “acquire positional information from the terminal, identify a merchant at which the terminal is located based on the positional information”, “fees corresponding to the identified merchant” Scipioni discloses - ¶15 - the user may provide a merchant location where the user plans to make the desired purchase. The service provider server may receive merchant location information and 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Scipioni, in order to get the best exchange rate and minimize transaction fees, (see: Scipioni, ¶4).
	SHIMOIRISA already discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12; however does not disclose “wherein the terminal captures an image containing an amount of payment for purchase of the article in the currency of the second country, the terminal transmits the image to the merchant device” Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “the terminal displays the article”, “display the calculated amount of payment on the image”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).
Response to Arguments
	Applicant’s arguments submitted on 02/17/2022 have been fully considered, but are moot in view of new ground of rejection. 
	In addition, regarding the 35 USC 112(b), Examiner wrote why the issues with the exchanged rates and images are still a problem, see USV 122(b) section. In addition, Examiner did read applicant explanation regarding the 35 USC 112(b) issues and considered it, based on that Examiner is here suggesting to applicant to clarify in the claim language when each exchanged rate are being used and why as explained, (before, during and after) in the Remark see remarks page 17, at the moment it appears that the exchanges rates are being used during the 
	In addition, 35 USC 103 regarding, applicant argues the new limitation added, see Remarks page “"the merchant device... perform control to cause a terminal of a user to display a first image containing an article that  the user wishes to purchase, and to cause the terminal of the user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of the article in the currency of the first country designated by the user, the article being sold in a merchant shop, the merchant device being set in the merchant shop."”. Examiner respectfully disagrees.  SHIMOIRISA discloses “perform control to cause the terminal of the user to display, based on the first exchange rate reported by the server, an amount of payment for purchase of the article in the currency of the first country designated by the user, the article being sold in a merchant shop, the merchant device being set in the merchant shop.”(¶60) - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; (¶21) The POS terminal 2 and the settlement terminal 3 are provided in a store of a retail store; (¶58) The customer uses the DCC service like this, and thereby can select a more profitable currency, in consideration of the exchange rate between Japanese Yen and U.S. dollar, and can receive settlement in the selected currency; see figure 12;
	Robert discloses “perform control, to cause a terminal of a user to display a first image containing an article that the user wishes to purchase” Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency; (see: Robert, page 2).	
	For the same reason above, the rejections under 35 USC 103 has been maintained.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627